Citation Nr: 1739026	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-24 644	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Service connection for post-traumatic spectrum disorder, anxiety disorder, not otherwise specified, and bipolar disorder, type II is granted.





INTRODUCTION

The Veteran served on active duty in the Air Force from February 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a timely Notice of Disagreement (NOD) in September 2010 and the RO issued a Statement of the Case (SOC) in July 2013.  The Veteran filed a VA Form 9 Substantive Appeal in August 2013.  

In his August 2013 Substantive Appeal, the Veteran requested a Board hearing.  The requested hearing was conducted in February 2017 by the undersigned.  A transcript is associated with the claims file.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran has diagnoses of post-traumatic spectrum disorder, anxiety disorder, not otherwise specified, and bipolar disorder, type II related to his period of active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-traumatic spectrum disorder, anxiety disorder, not otherwise specified, and bipolar disorder, type II have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Service connection for acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder, anxiety, depression, sleep disturbances, and suicidal tendency.  He contends that his acquired psychiatric disorder is related to his period of service.  The Veteran reports that his stressor is related to an airplane crash he experienced while in service in Libya.  There are also statements from fellow service members concerning the stresses involved with the jobs they performed in active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

As an initial matter, the record shows that the Veteran has a current psychiatric diagnosis.  As such, the Board finds that the current disability element has been established during the course of this appeal.  See Shedden v. Principi, 381 F.3d 1163, 1167.  

In this case, the record contains credible evidence that a reported in-service event occurred.  The Veteran contended during his hearing that he was on board an aircraft that crashed, and that the performance of his duties as an intercept director, weapons controller, air traffic controller responsible for positioning of jet interceptors and target aircraft and their air positions for combat was very stressful.  The Veteran's file includes a photograph of a plane that had crashed, and his service personnel records show that he served in Libya from December 1967 to June 1969.  There are lay statements from fellow service members concerning the stresses involved with the jobs they performed in active duty.  Accordingly, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service and the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d at 1167.

In this case, the evidence establishes a link between current symptoms and the in-service event.  The Veteran was afforded a VA examination in November 2009; the claims file and treatment records were reviewed.  The examiner noted the diagnosis of anxiety disorder.  The examiner explicitly found that the Veteran's anxiety disorder was a result of the plane crash in Libya.  The examiner noted that the Veteran's symptoms included intrusive memories of the crash that occurred during take-off from El Uotia, Libya.  Additionally, in a private opinion provided in April 2010 by Dr. F.M., he reported that the Veteran had been under his care for bipolar affective disorder since July 2001.  Dr. F.M. noted that the Veteran had described that his duties in the service were the equivalent of an air traffic controller.  Dr. F.M. indicated that it was his assessment that the Veteran's experiences during the service played a significant role in the emergence of his depressive anxiety states and later the emergence of bipolar depression that had been rather difficult to stabilize.  Dr. F.M. maintained that understanding that the Veteran has the genetic tendencies and the background because of his father's and uncles severe depressive disorders, the Veteran has a tendency to develop depression and the stressful position he held in the service and his reaction to it played a significant role in uncovering and accelerating the appearance of these symptoms and contributed to their severity.  A July 2015 VA psychiatry outpatient note shows VA psychiatrist Dr. T.M. provided diagnoses of bipolar II disorder and "post-traumatic spectrum disorder."  Dr. T.M. maintained that the post-traumatic spectrum disorder was an adjustment reaction not elsewhere classified from prolonged stresses of air traffic controlling with the trauma of a flightline mishap which was more likely than not caused by traumas and stress from his duties while in the military.  A February 2017 treatment note from VA psychiatrist Dr. E.V. indicated that the Veteran was diagnosed with bipolar disorder, type II and anxiety disorder, not otherwise specified.  As such, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden v. Principi, 381 F.3d at 1167.

Accordingly, entitlement to service connection for post-traumatic spectrum disorder, anxiety disorder, not otherwise specified, and bipolar disorder, type II is warranted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  James D. Leary, Attorney
Department of Veterans Affairs


